         Case 2:17-cv-05539-GJP Document 75 Filed 01/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DEANNA PIERCE,                                   :          CIVIL ACTION
                                                  :
    v.                                            :          No. 17-05539
                                                  :
 CITY OF PHILADELPHIA.                            :


                                      CIVIL JUDGMENT

Before the Honorable Gerald J. Pappert,

               AND NOW, this 14th day of January, 2019, in accordance with the verdict of the

Jury,

               IT IS ORDERED that Judgment is hereby entered in favor of the defendant City

of Philadelphia and against the plaintiff Deanna Pierce as to the race discrimination claim and

municipal liability claim. Judgment is hereby entered in favor of the Plaintiff Deanna Pierce and

against Defendant City of Philadelphia as to the retaliation claim in the amount of $1.00.

                                                BY THE COURT

                                                  ATTEST:


                                                        /s/ Katie Rolon
                                                        Katie Rolon
                                                        Deputy Clerk to the
                                                        Honorable Gerald J. Pappert



Civ 1 (3/18)
